DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Applicant argues that Ingram would not be combined with Smith as Ingram should maintain its geometry and undermining the geometry is contraindicated in the teaching of Ingram
Examiner notes that Ingram does not discredit the geometry of the backup ring to flair during the setting procedure. It is beneficial to modify the backup ring to flair as the ring uses less material and also prevent sharp corners thereby improving elasticity of the seal ring.
Applicant argues for Claim 3, Bilanksy does not teach that the slot is less than half the length of the cylindrical section.
Examiner notes that Bilansky fig 5 below teaches that the slot is less than half the length of the cylindrical section.

    PNG
    media_image1.png
    680
    241
    media_image1.png
    Greyscale

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 depends on cancelled claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (U.S. PG Pub # 20120055667) in view of Smith (U.S. PG Pub # 20080060821).



Regarding claim 1, Ingram discloses an extrusion barrier assembly (20A, 20B, 30, fig 3A) for a mandrel (10) mounted sealing element assembly (figs 3A, 3B) of a borehole isolation device (12), comprising:

at least one extrusion barrier ring (40C) surrounding the mandrel (10) and initially abutting and radially overlapping at least one end of the sealing element assembly (left end of 30), said extrusion barrier ring comprising a cylindrically shaped segment ( as seen in examiner annotated fig 3A below) which initially overlaps the sealing element assembly and features a tapered segment extending from the cylindrically shaped segment ( as seen in examiner annotated fig 3A below), the tapered segment defining an inside diameter in contact with the mandrel (tapered segment in contact with 10) when the sealing element assembly is unset (fig 3A) and spaced from the mandrel when the sealing element assembly is set (tapered segment spaced from 10, fig 3B).
Ingram does not disclose said extrusion barrier ring comprising a cylindrically shaped segment narrowing in section toward an end of said cylindrically shaped segment.
However, Smith teaches said extrusion barrier ring comprising a cylindrically shaped segment narrowing in section toward an end of said cylindrically shaped segment (thickness diminishing from first end to second end of the cylindrically shaped segment at 88, fig 4c).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the varying thickness of the cylindrical segment of Smith with that of Ingram to provide expansion and flexibility of the extrusion barrier ring and avoid wear and tear at the end.


    PNG
    media_image2.png
    419
    843
    media_image2.png
    Greyscale


Regarding claim 10, Ingram discloses the assembly, wherein:

the assembly further includes a wedge ring (20A).

Regarding claim 11, Ingram discloses the assembly, wherein:

said wedge ring further includes an inclined surface interactive with the tapered section to cause the tapered section to be forced out radially away from the mandrel (inclined surface of 20A in contact with tapered segment and forces it radially away from 10 fig 3B).


Regarding claim 12, the combination of Ingram and Smith discloses the assembly.
Ingram fig 3A does not disclose said wedge ring having opposed tapered sides to a peak spaced apart from the mandrel.
However, Ingram fig 7A teaches said wedge ring having opposed tapered sides to a peak spaced apart from the mandrel (opposed tapered sides of 22 to a peak spaced apart from 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the shape of the wedge of Ingram fig 3A to that of fig 7A to create a wedge between the tapered sides of the anti-extrusion ring 30 and the external device 50 ring (Para 0056).

The combination of Ingram fig 3A and fig 7A discloses a thicker portion of said tapered segment moving away from the mandrel along one of said opposed tapered sides as said cylindrically shaped segment makes contact with the borehole (Ingram - thicker portion of tapered segment away from 10 as 40c contacts 12, fig 3B).


Claims 2 - 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Smith and in further view of Bilansky (U.S. PG Pub # 20150308214).


Regarding claim 2, , the combination of Ingram and Smith discloses the assembly of claim, wherein:

The combination of Ingram and Smith does not disclose said cylindrically shaped segment includes at least one slot that is shorter than an axial length of said cylindrically shaped segment.
However, Bilansky teaches said at least one slot is shorter than an axial length of said cylindrically shaped segment (slot is shorter than the axial length of said cylindrically shaped segment as seen in examiner annotated fig 5 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the axial slots of Bilansky with the extrusion barrier ring of Ingram to dissipate stress that accumulates at the transition between the ring and the fingers and further facilitate flexure while providing stability to the fingers (Bilansky Para 0024).

    PNG
    media_image1.png
    680
    241
    media_image1.png
    Greyscale


Regarding claim 3, the combination of Ingram, Smith and Bilansky discloses the assembly, wherein:

said at least one slot extends for less than half the axial length of said cylindrically shaped segment (slot extends less than half the axial length of said cylindrically shaped segment, fig 5).


Regarding claim 4, the combination of Ingram, Smith and Bilansky discloses the assembly, wherein said at least one slot extends to an end of said cylindrically shaped segment (slot, fig 5 extends to an end of said cylindrically shaped segment).


Regarding claim 7, the combination of Ingram, Smith and Bilansky discloses the assembly , wherein:

said at least one slot comprises a plurality of axially extending slots from an end of said cylindrically shaped segment (Bilansky - plurality of slots from end of cylindrically spaced segment).

Regarding claim 8, the combination of Ingram, Smith and Bilansky discloses the assembly, wherein:

said slots are evenly spaced and end in said cylindrically shaped segment with a rounded end (Bilansky slots have rounded ends, fig 5).

Regarding claim 6, Ingram discloses the assembly.
Ingram does not disclose said cylindrically shaped segment tapers in section for an axial length coincident with said at least one slot.
However, Smith teaches said cylindrically shaped segment tapers in section for an axial length coincident with said at least one slot (tapered cross-section of the cylindrically shaped segment at 88 tapers towards end, fig 4c).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the varying thickness of the cylindrical segment of Smith with that of Ingram to provide expansion and flexibility of the extrusion barrier ring and avoid wear and tear at the end.


Regarding claim 9, the combination of Ingram, Smith and Bilansky discloses the assembly, wherein:

said end makes initial contact with the borehole before the balance of said cylindrically shaped segment (Ingram - end of cylindrically shaped segment contacts 12, fig 3B).



    PNG
    media_image2.png
    419
    843
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S.K/Examiner, Art Unit 3675          
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675